DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           5-3-2021 has been entered.

Response to Arguments
Applicant's arguments filed 5-3-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riess, et. al., U.S. Patent Application Publication Number 2019/0049992, filed August 14, 2017 in view of Binion, et. al., U.S. Patent Application Publication Number 2015/0112504, published April 23, 2015.


detecting, with at least one sensor deployed at a first vehicle, a first obstacle obstructing a first path of the first vehicle, and generating first information relating to the first obstacle and first driving conditions that are based upon the first obstacle, wherein the first vehicle has an unobstructed line-of-sight to the first obstacle (Riess, ¶55);
interrogating a third vehicle, by the first vehicle, to return to the first vehicle third information obtained by at least one sensor deployed at the third vehicle, the third information comprising third driving conditions, wherein the first vehicle cannot detect at least some of the third driving conditions because the first vehicle does not have an unobstructed line-of-sight to the at least some of the third driving conditions; receiving, at the first vehicle from a-the third vehicle, the third information based upon at least one sensor deployed at the third vehicle, wherein the first and third vehicles establish communication based on the first and third vehicles having an unobstructed line-of-sight to each other (Riess, Fig. 3 where 310 receives information from line of sight vehicle 330);
receiving, at the first vehicle, an interrogation signal from a second vehicle that interrogates the first vehicle for the first information and any information obtained from one or more other vehicles interrogated by the first vehicle, wherein the first and second vehicle establish communication based on an unobstructed line-of-sight 
wherein the second vehicle utilizes the first and third information, and the any information obtained from the one or more other vehicles interrogated by the first vehicle, to make a routing decision (Riess, ¶51 using the safety messages for obstacle/collision avoidance).
Riess provides information between vehicles based on information sharing and fails to expressly disclose vehicle 320 interrogating 310.
Binion teaches vehicle information sharing based on an information request (¶29).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the vehicles interrogate in order to gain the benefit of requesting specific information a vehicle is missing in the “uncertain” areas described by Riess (¶55).

As per claims 2, 9 and 16, Riess as modified by Binion further discloses the method of claim 1, wherein the first vehicle transmits the first information using either first radar deployed at the first vehicle or a transponder deployed at the first vehicle (Riess, ¶25 where radar is used).

As per claims 3, 10 and 17, Riess as modified by Binion further discloses the method of claim 1, wherein the first vehicle transmits further a second information to the second vehicle relating to at least one of: a type of the first vehicle, a location of the first vehicle, a speed of the first vehicle, a road condition detected by the first vehicle, a traffic signal detected by the first vehicle, a pedestrian detected by the first vehicle, a location of a third vehicle, or a speed of the third vehicle (Riess, ¶513).

As per the limitations of claims 4-7, 11-14 and 18-21, they further disclose communications between additional vehicles and additional detected objects (Riess, Fig. 3 showing multiple vehicles and ¶62 where decisions are made based on information received from multiple other vehicles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646